 In the Matter of RED LION TOOL AND ENGINEERING COMPANYandUNITED STEELWORKERS OF AMERICA, C. I. O.Case No. 4-R-1798.Decided August P,9,1945Kain, Kain d Kain,byMr. George H. Kain,of York, Pa., for theCompany.Mr. Arthur F. Johnston,of York, Pa., for the Union.Miss Ruth E. Bliefceld,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of RedLion Tool and Engineering Company,' Red Lion, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate, hearing upon due notice before Eugene M.Purver, Trial Examiner.Said hearing was held at York, Pennsyl-vania, on July 30, 1945.The Company and the Union 2 appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRed Lion Tool and Engineering Company, a Pennsylvania corpora-tion, operates a plant at Red Lion, Pennsylvania, where it is engaged'The name of the Company appears in the caption and body of this Decision as it wasamended at the hearing$District 98 of the International Association of Machinists filed a waiver of any claimto representation of employees involaed herein, which was admitted into evidence at thehearing.63 N. L. R. B., No. 98.629 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the manufacture and distribution of tools, jigs, fixtures, and metalstampings.The principal raw materials used by the Company are toolsteel, sheet steel, and cold rolled steel. , Purchases of raw materialsduring the calendar year 1944 totaled between $25,000 and $35,000.The finished products produced by the Company during the same pe-riod were valued at approximately $450,000 to $500,000, approximatel-y25 percent of which was shipped from the plant to points outside theCommonwealth of Pennsylvania.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affil* tted with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn June 22, 1945, the Union notified the Company of its claim torepresent a majority of the Company's employees in the unit allegedby the Union to be appropriate and requested recognition as the ex-clusive bargaining representative of these employees.The Companyhas, however, refused to grant such recognition until the Union hasbeen certified by the Board in an appropriate unit.A statement of a Board agent, introduced, into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the stipulation of the parties, that allproduction and maintenance employees of the Company at its plantin Red Lion, Pennsylvania, excluding guards, office employees, cleri-cal employees, executives, foremen, and all other supervisory employ-ees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3The Field Examiner reported that the Union submitted 51 application for membershipcards,that the names of all persons appearing on the cards were listed on the company'spay roll which contained the names of 65 employees in the appropriate unit; and that allthe cards were dated June 1945. RED LION TOOL AND ENGINEERING COMPANY631V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III; Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Red Lion Tooland Engineering Company, Red Lion, Pennsylvania, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Reg-ulations, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during the said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by United Steelworkers of America, C. I. 0., for the pur-poses of collective bargaining.